DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 17/583,032 filed on 01/24/2022. 
Claims 1-3 are currently pending and examined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20-21 of U.S. Patent No. 11,232,486 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patent. The limitations of the instant application are broader than the limitations of the patent. Therefore, the limitations of the patent are in essence a “species” of the generic invention of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-3 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 2 recites, in part, the limitations of […] record a user performance; request a reward […] based on the recorded user performance […], the reward including a reward from a reward bank of one or more rewards stored […], the request […] to be requet5ed in a reward request form; upon authentication of the reward request […], display a reward message […] indicative of a reward received […]; receive an acceptance of the reward from a user […] by identifying a user interaction, the received acceptance […] to be recorded […] in a reward acceptance form; and transmit the acceptance in the reward acceptance form […], wherein the transmitted acceptance is configured to […] adjust the reward bank to reflect acceptance of the reward. These limitations describe or set forth the abstract idea in claim 2. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 2 recites the additional element(s) of “A communication device comprising: a display including a touchscreen graphical user interface; a GPS unit; and one or more memory units and one or more processors configured to execute a rewards serving module stored in the one or more units, wherein the rewards serving module includes program instructions configured to cause the one or more communication device processors to”, “from a remote server”, “via a network”, “a memory of the remote server”, “programmed”, and “a unique application token”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. The additional elements of “a unique application token” also amounts to adding insignificant extra-solution activity. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements of “a unique application token” also amounts to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶ 84 of US 2012/0042261, ¶ 45 of US 2012/0042160, ¶ 44 of US 2011/0258679, ¶ 33 of US 2011/0179477, ¶ 7 of 2011/0154447, ¶ 3 of US 2010/0050243, ¶ 3 of US 2005/0204362, US Patent No. 7,823,192 B1, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). With regard to the remaining additional elements, they do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claim 3 recites, in part, the limitations of A method for providing rewardable consumer engagement opportunities comprising: generating a rewardable consumer engagement opportunity (RCEO) having one or more characteristics based on received entity information in response to an entity request; generating a bank of one or more rewards based on the one or more characteristics of the rewardable consumer engagement opportunity; receiving a user-initiated request for a reward based on a reported performance of a user […]; identifying a reward in the bank of one or more rewards compatible with the reported user performance and a determined location of the user performance; transmitting the identified reward […]; receiving a response […] confirming acceptance or rejection of the reward; and adjusting the reward bank to reflect the acceptance or rejection of the reward. These limitations describe or set forth the abstract idea in claim 2. For the same reasons explained above with respect to claim 2, claim 3 also recites an abstract idea in Step 2A Prong 1. Claim 3 recites the additional elements of “a communication device”. However, in Steps 2A Prong 2 and in Step 2B, this additional element amounts to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2012/0041767 A1, hereinafter “Hoffman”), in view of Redmann (US 2012/0129138 A1, hereinafter “Redmann”), in further view of Fung et al. (US 2007/0192178 A1, hereinafter “Fung”).

As per Claim 2, Hoffman discloses A communication device comprising (Figures 1 and 12, and ¶¶ 28-29. Also see at least Abstract, Figures 1-7B, 9, and 11-16; and ¶¶ 4, 6-9, 27, 47-48, 32-37, 58, 64, 73, 77, 82, 91, 108, 119, and 122.): 
a display including a touchscreen graphical user interface (¶ 31 “touch screen”.  Also see citations above.); 
a GPS unit (¶ 64 “the electronic module 12 may also include a GPS (“global positioning System”). Also see citations above.); and 
one or more memory units and one or more processors configured to execute a rewards serving module stored in the one or more memory units, wherein the rewards serving module includes program instructions configured to cause the one or more communication device processors to (¶¶ 31-33. Also see citations above.): 
record a user performance (¶¶ 26-28. Also see citations above.); 
request a reward from a remote server based on the recorded user performance via a network, the reward including a reward from a reward bank of one or more rewards stored in a memory of the remote server, […] (¶ 108 “As noted herein, activity points may be sponsored by an entity. For example, an athletic product company may sponsor a website or service that allows users to track and monitor their athletic activity. In addition, the athletic activity may be used to earn activity points as a type of currency that may be spent on a variety of events, services, privileges (e.g., VIP access) and products. Accordingly, users may need to submit athletic activity information to an athletic activity monitoring service [i.e., receiving a user request for reward based on user performance] before being awarded a corresponding number of activity points [i.e., awarding a user a certain number of activity points that is compatible to the characteristics of the RCEO from the entity] and being allowed to spend those points on rewards. While an estimate of a number of activity points earned or accumulated may be provided to a user on a mobile athletic performance monitoring device in real-time, the athletic performance information or other activity information may still need to be submitted to the monitoring service for final confirmation and validation.” Also see citations above.); 
[…] display a reward message on the graphical user interface of the display indicative of a reward received from the remote server (Figures 9 and 11, and ¶ 82. Also see citations above.); 
[…] cause the remote server to adjust the reward bank to reflect acceptance of the reward (¶¶ 6-9 and 119. Also see citations above.).
While Hoffman discloses all of the above limitations, including requesting rewards based on recorded user performances, Hoffman fails to explicitly teach that the reward request is in a reward request form. Therefore, Hoffman fails to explicitly teach […] the request programmed to be requested in a reward request form; receive an acceptance of the reward from a user via the graphical user interface by identifying a user interaction, the received acceptance programmed to be recorded by the one or more RCEO servers in a reward acceptance form; and transmit the acceptance in the reward acceptance form to the remote server via the network, wherein the transmitted acceptance is configured to […]. 
However, in the same field of endeavor of providing rewards based on performing physical activities, Redmann teaches […] the request programmed to be requested in a reward request form (Abstract “An exercise computer monitors the exercises of a user, especially a child, and provides rewards for exercises done well and regularly, thereby motivating the user. Rewards take the form of video games, cartoons, music, and merchant coupons. The exercise computer also provides encouragement and advice as the user progresses in skill level. Exercises may be prescribed. A record of exercise performance can be produced, to track the user's progress over time. The system and method can readily utilize the current install base of handheld computers and video games pre-existing in the marketplace.” ¶ [0182] “With wearable computer 100 significantly tracking motion.” ¶ [0252] “In step 930, if user 819 declines to accept the rewards offered in step 928, a new exercise session 300 is initiated. However, if he chooses to accept one of the reward offers, then in step 932 he indicates which of the offered rewards he wants.” Also see at least ¶¶ 72, 252-253, 271, and Figures 9-10);  
receive an acceptance of the reward from a user via the graphical user interface by identifying a user interaction, the received acceptance programmed to be recorded by the one or more RCEO servers in a reward acceptance form (Abstract “An exercise computer monitors the exercises of a user, especially a child, and provides rewards for exercises done well and regularly, thereby motivating the user. Rewards take the form of video games, cartoons, music, and merchant coupons. The exercise computer also provides encouragement and advice as the user progresses in skill level. Exercises may be prescribed. A record of exercise performance can be produced, to track the user's progress over time. The system and method can readily utilize the current install base of handheld computers and video games pre-existing in the marketplace.” ¶ [0182] “With wearable computer 100 significantly tracking motion.” ¶ [0252] “In step 930, if user 819 declines to accept the rewards offered in step 928, a new exercise session 300 is initiated. However, if he chooses to accept one of the reward offers, then in step 932 he indicates which of the offered rewards he wants.” Also see at least ¶¶ 72, 252-253, 271, and Figures 9-10); and 
transmit the acceptance in the reward acceptance form to the remote server via the network, wherein the transmitted acceptance is configured to […] (Abstract “An exercise computer monitors the exercises of a user, especially a child, and provides rewards for exercises done well and regularly, thereby motivating the user. Rewards take the form of video games, cartoons, music, and merchant coupons. The exercise computer also provides encouragement and advice as the user progresses in skill level. Exercises may be prescribed. A record of exercise performance can be produced, to track the user's progress over time. The system and method can readily utilize the current install base of handheld computers and video games pre-existing in the marketplace.” ¶ [0182] “With wearable computer 100 significantly tracking motion.” ¶ [0252] “In step 930, if user 819 declines to accept the rewards offered in step 928, a new exercise session 300 is initiated. However, if he chooses to accept one of the reward offers, then in step 932 he indicates which of the offered rewards he wants.” Also see at least ¶¶ 72, 252-253, 271, and Figures 9-10). Therefore, it would have been obvious to one having ordinary skill in the art before the effectively filing date to modify the reward offers of Hoffman by combining the acceptance or rejection of the reward offers of Redmann, because doing so is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A).
While the combination of Hoffman/Redmann teach all of the above limitations, they fail to explicitly teach upon authentication of the reward request by the remote server using a unique application token. However, in the same field of endeavor of providing rewards to users, Fung teaches this limitation in at least ¶ 87 “At Providers or other customer touchpoints with a CID/TAD 14, the customer accesses the Host Rewards 18 in the Host Computer System 12 by first presenting the Token 24. Upon authentication of the Token 24 and user, typically through use of cryptographic algorithms and Personal Identification Numbers (PINs) according to conventional techniques, the system 10 associates Token 24 with the customer's records in the Host Computer System 12, and then allows the customer to claim any rewards directly (i.e. online, in which case the records in the Host Computer System 12 are updated and the customer is given those rewards or benefits), or entitlements recorded in Host Rewards 18 are transferred to the Token Rewards Records 30 in the Token 24 for later redemption. The customer may then redeem the value stored in the Token Rewards Records 30 by presenting the Token 24 at points of interaction equipped with CID/TADs 14; such claims are processed by the CID/TAD 14 in use at the point of interaction and the claim record is updated in the Token 24 as well as recorded in the CID/TAD 14. The latter records are subsequently sent to the Host Computer System 12 for updating into Token Rewards 34 for tracking and reporting.”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination Hoffman/Redmann as modified above, by combining the authentication of the reward request using tokens as taught by Fung, because one of ordinary skill in the art would have been motivated to do so in order to securely access the user account. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Redmann, in further view of Goldberg (US 2013/0006737 A1, hereinafter “Goldberg”).

As per Claim 3, Hoffman discloses A method for providing rewardable consumer engagement opportunities comprising (¶ 22 “method by which activity information may be submitted to an activity performance monitoring system and converted into activity points according to one or more aspects described herein.” ¶ 69 “systems and methods”. Also see citations above.): 
generating a rewardable consumer engagement opportunity (RCEO) having one or more characteristics based on received entity information in response to an entity request (¶ 108 “As noted herein, activity points may be sponsored by an entity. For example, an athletic product company may sponsor a website or service that allows users to track and monitor their athletic activity. In addition, the athletic activity may be used to earn activity points as a type of currency that may be spent on a variety of events, services, privileges (e.g., VIP access) and products. Accordingly, users may need to submit athletic activity information to an athletic activity monitoring service before being awarded a corresponding number of activity points [i.e., awarding a user a certain number of activity points that is compatible to the characteristics of the RCEO from the entity] and being allowed to spend those points on rewards. While an estimate of a number of activity points earned or accumulated may be provided to a user on a mobile athletic performance monitoring device in real-time, the athletic performance information or other activity information may still need to be submitted to the monitoring service for final confirmation and validation.” Also see citations above.); 
generating a bank of one or more rewards based on the one or more characteristics of the rewardable consumer engagement opportunity (¶ 108. Also see citations above.); 
receiving a user-initiated request for a reward based on a reported performance of a user from a communication device (¶ 108. Also see citations above.); 
identifying a reward in the bank of one or more rewards compatible with the reported user performance […] (¶ 108 “As noted herein, activity points may be sponsored by an entity. For example, an athletic product company may sponsor a website or service that allows users to track and monitor their athletic activity. In addition, the athletic activity may be used to earn activity points as a type of currency that may be spent on a variety of events, services, privileges (e.g., VIP access) and products. Accordingly, users may need to submit athletic activity information to an athletic activity monitoring service before being awarded a corresponding number of activity points [i.e., awarding a user a certain number of activity points that is compatible to the characteristics of the RCEO from the entity] and being allowed to spend those points on rewards. While an estimate of a number of activity points earned or accumulated may be provided to a user on a mobile athletic performance monitoring device in real-time, the athletic performance information or other activity information may still need to be submitted to the monitoring service for final confirmation and validation.”  Also see citations above.); 
transmitting the identified reward to the communication device (¶¶ 27 and 32-37. Also see Figure 9 and citations above.); 
adjusting the reward bank […] (¶¶ 6-9 and 119. Also see Figure 11 and citations above.).
While Hoffman discloses all of the above limitations, including requesting rewards based on recorded user performances, Hoffman fails to explicitly teach confirming acceptance or rejection of the reward. Therefore, Hoffman fails to explicitly teach receiving a response from the communications device confirming acceptance or rejection of the reward; and […] to reflect acceptance or rejection of the reward. However, in the same field of endeavor of providing rewards based on performing physical activities, Redmann teaches these limitations in at least Abstract “An exercise computer monitors the exercises of a user, especially a child, and provides rewards for exercises done well and regularly, thereby motivating the user. Rewards take the form of video games, cartoons, music, and merchant coupons. The exercise computer also provides encouragement and advice as the user progresses in skill level. Exercises may be prescribed. A record of exercise performance can be produced, to track the user's progress over time. The system and method can readily utilize the current install base of handheld computers and video games pre-existing in the marketplace.” ¶ [0182] “With wearable computer 100 significantly tracking motion.” ¶ [0252] “In step 930, if user 819 declines to accept the rewards offered in step 928, a new exercise session 300 is initiated. However, if he chooses to accept one of the reward offers, then in step 932 he indicates which of the offered rewards he wants.” Also see at least ¶¶ 72, 252-253, 271, and Figures 9-10). Therefore, it would have been obvious to one having ordinary skill in the art before the effectively filing date to modify the reward offers of Hoffman by combining the acceptance or rejection of the reward offers of Redmann, because doing so is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A).
While the combination of Hoffman/Redmann teach all of the above limitations, including recording user performance, they fail to explicitly teach […] and a determined location of the user performance. However, in the same field of endeavor of providing users with rewards, Goldberg teaches this limitation in at least ¶¶ 36 and 48. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the rewards based on user performance as taught by the combination of Hoffman/Redmann as modified above, by combining the rewards based on real-world activity as taught by Goldberg, because doing so would provide users with coupons, free items, or other rewards if they check-in at a location (Goldberg, ¶ 7). The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

Allowable Subject Matter
Claim 1 is allowed because it recites substantially similar limitations as claim 1 of U.S. Patent No. 11,232,486 B1. However, claim 1 is still rejected under Double Patenting as explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681